Citation Nr: 0304866	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic foot disorder. 

[The matter of entitlement to service connection for a 
chronic foot disorder based on de novo review will be 
addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2001 the Board remanded the issue on appeal to allow 
the veteran an opportunity to present evidence at a personal 
hearing and remanded the issue of whether the time period 
allowed for filing a Substantive Appeal to the January 1994 
rating decision denying an application to reopen a claim of 
entitlement to service connection for a chronic foot disorder 
on the basis of new and material evidence should be extended 
for the matter to be addressed in a Statement of the Case.  
In April 2001 the RO issued a Statement of the Case; however, 
in a subsequent April 2001 VA Form 9 the veteran clarified 
the matters in dispute and, in essence, withdrew the appeal 
as to this matter.  

In October 2002 the veteran testified at a Travel Board 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.

[The Board is undertaking additional development on the issue 
of entitlement to service connection for a chronic foot 
disorder based on de novo review pursuant to the provisions 
of 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903.  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.]


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied 
reopening a claim for service connection for a chronic foot 
disorder on the basis that evidence submitted did not show an 
acquired foot disability was incurred in or aggravated by 
active service; the veteran did not timely perfect an appeal 
of that decision.  

2.  Evidence added to the record since the January 1994 
decision includes new evidence which bears directly and 
substantially upon the matter of whether the veteran's 
present foot disability was incurred in or aggravated by 
active service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a chronic foot 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.
Although the veteran has not been specifically notified of 
the VCAA provisions, in light of the favorable nature of this 
decision the Board finds no additional assistance or 
notification is required.  He is not prejudiced by the 
Board's review of the case based on the current record. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a January 1994 rating decision VA denied reopening the 
veteran's claim for service connection for a chronic foot 
disorder.  He did not perfect an appeal from that 
determination and it has become final.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.104.  It is significant to note that 
the veteran now appears to be placing in dispute whether he 
timely appealed an earlier, December 1991, rating decision. 
Based upon the present record and for the purpose of this 
decision the Board finds the January 1994 decision is final.

The evidence of record in January 1994 included service 
medical records showing the veteran's enlistment examination 
revealed no abnormalities of the feet.  Subsequent records 
dated in August 1978 show he complained of left foot pain 
after a 3 mile run.  The examiner noted his aches were good.  
X-rays revealed mild left pes planus.  In June 1979 he 
complained of bilateral foot pain, but the examiner noted 
orthotic devices seemed to be helping.  On VA examination in 
1991 the veteran complained of bilateral foot pain since 
1978.  The diagnosis was mild bilateral pes planus.  A 
December 1991 rating decision denied service connection for a 
chronic foot disorder on the basis that in the absence of 
abnormal callosities, areas of pressure, strain, or 
demonstrable tenderness, pes planus was considered a 
congenital disorder, and that the disorder was not shown to 
have been aggravated by active service.  VA medical reports 
dated in April 1991, October 1991, and April 1993 show the 
veteran complained of foot pain.  In January 1994 the RO 
denied reopening the claim on the basis that evidence 
submitted did not show an acquired foot disability was 
incurred in or aggravated by active service.

Evidence submitted since the January 1994 rating decision 
includes the veteran's statements that his chronic foot 
disorder was incurred during active service.  The evidence 
also includes a December 1996 private medical report which 
provided diagnoses of biomechanical imbalance and hammertoes.  
The veteran reported a history of foot problems since active 
service, but the physician provided no opinion as to 
etiology.  Subsequent VA and private medical reports noted 
diagnoses of bilateral plantar fasciitis and biomechanical 
imbalance.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board notes that 
the diagnoses of plantar fasciitis and biomechanical 
imbalance were not considered in the prior determinations and 
are not shown to be congenital in nature.  As these reports 
include findings of present chronic foot disorders which were 
not of record at the time of the last final decision, the 
Board finds the recently submitted evidence is "new and 
material" and the claim must be reopened.




ORDER

The appeal to reopen a claim of service connection for a 
chronic foot disorder is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

